Exhibit 10.11

November 6, 2014

Integrated Electrical Services, Inc.

5433 Westheimer, Suite 500

Houston, TX 77056

Attention: Robert W. Lewey

 

Re: Amendment and Limited Consent

Gentlemen:

Reference is hereby made to that certain Amended and Restated Credit and
Security Agreement, dated as of September 24, 2014, by and among Integrated
Electrical Services, Inc. (“Administrative Borrower”), certain of its
subsidiaries and affiliates, as Borrowers and Guarantors (as defined therein),
and Wells Fargo Bank, National Association (“Lender”) (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used but not defined herein shall have the meanings given them
in the Credit Agreement.

Borrowers have requested that the Credit Agreement be amended to permit certain
investments, on terms and conditions set forth in this letter agreement (this
“Letter Agreement”).

Further, Borrowers have informed Lender that IES Subsidiary Holdings, Inc., a
Delaware corporation (“Holdings”), desires to contribute, convey and assign all
of the issued and outstanding membership interest in HK Engine Components, LLC
(“HKEC”), an Indiana limited liability company (the “HKEC Shares”), to Magnetech
Industrial Services, Inc., an Indiana corporation (“Magnetech”), pursuant to
that certain Contribution, Conveyance and Assignment Agreement (the
“Contribution Agreement”) dated effective as of October 1, 2014. Borrowers have
requested that Lender consent to Holdings and Magnetech entering into the
Contribution Agreement and consummating the transactions contemplated therein
(the “Proposed Transaction”).

Borrowers acknowledge and agree that absent such consent, entering into the
Contribution Agreement and the consummation of the Proposed Transaction
contemplated therein would violate the Credit Agreement and would result in
certain Defaults and Events of Default thereunder.

The Borrowers and Lender desire to amend the Credit Agreement as set forth in
this Letter Agreement. Therefore, in consideration of the foregoing, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

I. AMENDMENT

Effective as of the date hereof, the following definition set forth in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents;

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

 

Letter Agreement- Limited Consent



--------------------------------------------------------------------------------

(c) advances made in connection with purchases of Goods or services in the
ordinary course of business;

(d) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1;

(e) Permitted Intercompany Advances;

(f) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (g) of
the definition of Permitted Indebtedness; and

(g) Investments in an original amount not to exceed $10,000,000 in the aggregate
for all Loan Parties in marketable securities, pursuant to the investment policy
attached hereto as Exhibit G (provided, that, for the avoidance of doubt, no
Investment by any Loan Party made pursuant to this clause (g) shall be included
in the calculation of “Liquidity”).

Effective upon the execution of this Letter Agreement, the Credit Agreement
shall be amended such that the Investment Policy attached hereto as Annex A
shall be added as Exhibit G to the Credit Agreement immediately following
Exhibit F thereto.

Effective upon the execution of this Letter Agreement, the Credit Agreement
shall be amended such that Schedules 5.1(b) and 5.1(c) to the Information
Certificate attached to the Credit Agreement as Exhibit E thereto shall be
replaced with the corresponding schedules attached hereto as Annex B.

II. CONSENTS

Subject to the terms and conditions set forth below, Lender hereby (a) consents
to Holdings and Magnetech entering into the Contribution Agreement and
consummating of the Proposed Transaction and (b) agrees that no Default or Event
of Default shall have occurred or be deemed to have occurred under the Credit
Agreement or any of the Loan Documents solely as a result of Holdings and
Magnetech entering into the Contribution Agreement and consummating of the
Proposed Transaction and that Lender shall not exercise any of its rights and
remedies under the Credit Agreement and the Loan Documents solely as a result of
Holdings and Magnetech entering into the Contribution Agreement and consummating
of the Proposed Transaction.

III. CONDITIONS PRECEDENT

The foregoing consent and agreements by Lender are subject to the satisfaction
of the following conditions in form and substance acceptable to Lender in its
sole discretion:

(i) Lender shall have received this letter agreement duly and validly executed
by Borrowers, Guarantors and Lender;

(ii) Lender shall have received a Pledged Interests Addendum duly executed by
Magnetech;

(iii) Lender shall have received original certificates representing the HKEC
Shares, together with corresponding transfer powers in substance and form
satisfactory to Lender;

 

Letter Agreement- Limited Consent



--------------------------------------------------------------------------------

(iv) Lender shall have received an executed copy of the Contribution Agreement;

(v) Lender shall have received evidence of all third party consents and
approvals required in connection with the consummation of the Proposed
Transaction and authorizing resolutions of Holdings and Magnetech or their
equity holders in connection with the Proposed Transaction;

(vi) with respect to the Proposed Transaction, after giving effect to the
consents set forth herein, immediately prior to and after giving effect to such
Proposed Transaction, no Default or Event of Default shall have occurred and be
continuing; and

(vii) after giving effect to the consents set forth herein, the representations
and warranties contained in the Credit Agreement and the Loan Documents shall be
true and correct in all material respects as of the date hereof as if made on
the date hereof (except to the extent a representation or warranty relates
solely to a specific earlier date, in which case such representation or warranty
shall have been true and complete on and as of such earlier date).

IV. MISCELLANEOUS

Except as expressly set forth in this Letter Agreement, nothing contained herein
shall be construed as a waiver by Lender of any other present or future
violation, Default or Event of Default, covenant or provision of the Credit
Agreement, any Loan Document, or of any other contract or instrument between
Borrowers and Lender, and the failure of Lender at any time or times hereafter
to require strict performance by Borrowers of any provision thereof shall not
waive, affect or diminish any right Lender has to thereafter demand strict
compliance therewith. Lender hereby reserves all rights granted under the Credit
Agreement, each Loan Document, and any other contract or instrument among
Borrowers and Lender. Irrespective of any previous failures or delays of Lender
in the monitoring or in the requiring of compliance by Borrower with the duties,
obligations, and agreements of Borrowers in the Credit Agreement and the Loan
Documents, hereafter Borrowers are expected to comply strictly with their
duties, obligations and agreements under the Credit Agreement and the Loan
Documents. Similarly, except as set forth above, nothing contained in this
Letter Agreement shall directly or indirectly in any way whatsoever either:
(i) impair, prejudice or otherwise adversely affect Lender’s rights at any time
to exercise any right, privilege or remedy in connection with the Credit
Agreement or any Loan Document, (ii) amend or alter any provision of the Credit
Agreement or any Loan Document or any other contract or instrument, or
(iii) constitute any course of dealing or other basis for altering any
obligation of Borrowers under the Credit Agreement and the Loan Documents or any
right, privilege or remedy of Lender under the Credit Agreement and the Loan
Documents or any other contract or instrument among Borrowers and Lender.
Nothing in this Letter Agreement shall be construed to be a consent by Lender to
any transactions other than the Proposed Transaction.

This Letter Agreement shall be a “Loan Document” and failure to comply with the
terms and conditions hereof shall be an Event of Default. This Letter Agreement
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute one and the same instrument. Any signature
delivered by a party by facsimile or other form of electronic transmission shall
be deemed to be an original signature hereto.

This Letter Agreement is binding upon and shall inure to the benefit of Lender
and Borrowers and their respective successors and assigns. This Letter Agreement
may be signed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. THIS LETTER AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

 

Letter Agreement- Limited Consent



--------------------------------------------------------------------------------

THIS LETTER AGREEMENT, THE CREDIT AGREEMENT, AND THE LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

Please execute this Letter Agreement in the space provided below to acknowledge
each Borrower’s agreement to the foregoing. By execution of this Letter
Agreement in the space provided below, each Borrower (a) ratifies and confirms
that the Credit Agreement and all Loan Documents, and all renewals, extensions,
and restatements of, and amendments and supplements to, any of the foregoing,
are and remain in full force and effect in accordance with their respective
terms and (b) agrees to reimburse and save Lender harmless from and against
liabilities for the payment of all out-of-pocket costs and expenses arising in
connection with the preparation, execution, and delivery of this Letter
Agreement, including, without limitation, the reasonable fees and expenses of
legal counsel to Lender which may be payable in respect of this Letter
Agreement.

[Remainder of Page Intentionally Left Blank]

 

Letter Agreement- Limited Consent



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first above written.

 

Sincerely, WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Howard I. Handman

Name:   Howard I. Handman Title:   Authorized Signatory

 

Letter Agreement- Limited Consent



--------------------------------------------------------------------------------

 

AGREED TO AND ACCEPTED AS OF

THE DATE FIRST WRITTEN ABOVE

BORROWERS: INTEGRATED ELECTRICAL SERVICES, INC. By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Senior Vice President IES COMMERCIAL &
INDUSTRIAL, LLC By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   President IES COMMERCIAL, INC. By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President IES PURCHASING & MATERIALS, INC.
By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   President IES RESIDENTIAL, INC. By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President INTEGRATED ELECTRICAL FINANCE,
INC. By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   President

 

Letter Agreement- Limited Consent



--------------------------------------------------------------------------------

IES MANAGEMENT LP By: INTEGRATED ELECTRICAL FINANCE, INC., its General Partner
By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   President IES MANAGEMENT ROO, LP By: IES
OPERATIONS GROUP, INC., its General Partner By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   President IES RENEWABLE ENERGY, LLC By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President IES SUBSIDIARY HOLDINGS, INC.
By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Chief Financial Officer HK ENGINE COMPONENTS,
LLC By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President MAGNETECH INDUSTRIAL SERVICES,
INC. By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President

 

Letter Agreement- Limited Consent



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE GUARANTORS: IES
CONSOLIDATION, LLC By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President IES SHARED SERVICES, INC. By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President IES PROPERTIES, INC. By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President KEY ELECTRICAL SUPPLY, INC. By:
 

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President IES TANGIBLE PROPERTIES, INC.
By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President IES OPERATIONS GROUP, INC. By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President ICS HOLDINGS LLC By:  

/s/ Robert W. Lewey

Name:   Robert W. Lewey Title:   Vice President

 

Letter Agreement- Limited Consent